               Case 20-11518-KBO           Doc 372     Filed 11/05/20     Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:

KLAUSNER LUMBER TWO LLC,                                     Chapter 11

         Debtor.1                                            Case No. 20-11518 (KBO)




                                        AFFIDAVIT OF SERVICE

STATE OF NEW YORK               )
                                ) ss:
COUNTY OF KINGS                 )

I, Sung Kim, declare:

   1. I am over the age of 18 years and not a party to this chapter 11 case.

   2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue, Brooklyn,
      NY 11219.

   3. On the 29th day of October, 2020, DRC, acting under my supervision, caused to be served the
      following:

             a. Application of the Debtor for Order Authorizing the Retention and Employment of
                McCausland Keen + Buckman as Intellectual Property Counsel Nunc Pro Tunc to
                August 9, 2020 (Docket No. 284); and

             b. Supplemental Declaration of Christopher F. Wright in Support of the Debtor’s
                Application for Entry of an Order Under Sections 327(a) and 1107(b) of the
                Bankruptcy Code, Bankruptcy Rules 2014 and 2016, and Local Rules 2014-1 and
                2016-1 Authorizing Retention and Employment of McCausland Keen + Buckman as
                Intellectual Property Counsel for the Debtor Nunc Pro Tunc to August 9, 2020
                (Docket No. 364),

         to be served via electronic mail upon the parties as set forth on Exhibit 1; and via US First
         Class mail upon the parties as set forth on Exhibit 2, attached hereto.




         1
         The last four digits of the Debtor’s EIN is 4897. The Debtor’s mailing address is P.O. Box C,
Redding Ridge, CT 06876.
               Case 20-11518-KBO           Doc 372      Filed 11/05/20      Page 2 of 7



I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 3rd day of November, 2020, Brooklyn, New York.


                                                                By _______________________
                                                                         Sung Kim
Sworn before me this
3rd day of November, 2020

______________________
     Notary Public
Case 20-11518-KBO   Doc 372   Filed 11/05/20   Page 3 of 7




                      EXHIBIT 1
                                         Case 20-11518-KBO Doc 372 Filed 11/05/20 Page 4 of 7
                                                          Klausner Lumber Two LLC
                                                               Electronic Mail
                                                                Exhibit Pages
Page # : 1 of 2                                                                                                                  10/29/2020 05:50:51 PM
000043P001-1450S-097                   000043P001-1450S-097                   000063P001-1450S-097                   000055P001-1450S-097
360 FOREST PRODUCTS INC                360 FOREST PRODUCTS INC                BILLION LAW                            CARLTON FIELDS PA
LARRY C BATCHELOR BUYER                LARRY C BATCHELOR BUYER                MARK M BILLION,ESQ                     JOHN J LAMOUREUX,ESQ
PO BOX 157                             PO BOX 157                             1073 S GOVERNORS AVE                   4221 WEST BOY SCOUT BLVD, 10TH FLOOR
WALLACE NC 28466                       WALLACE NC 28466                       DOVER DE 19904                         TAMPA FL 33607-5780
LBATCHELOR@360FORESTPRODUCTS.COM       WEBUYTIMBER@360FORESTPRODUCTS.COM      MARKBILLION@BILLIONLAW.COM             JLAMOUREUX@CARLTONFIELDS.COM




000017P001-1450S-097                   000011P001-1450S-097                   000007P001-1450S-097                   000058P001-1450S-097
DELAWARE ATTORNEY GENERAL              DELAWARE DIVISION OF REVENUE           DELAWARE SECRETARY OF STATE            ELLIOTT GREENLEAF PC
BANKRUPTCY DEPT                        ZILLAH A FRAMPTON                      DIV OF CORPORATIONS FRANCHISE TAX      ERIC M SUTTY,ESQ
CARVEL STATE OFFICE BLDG               CARVEL STATE OFFICE BUILD 8TH FL       PO BOX 898                             1105 N MARKET ST.,STE 1700
820 N FRENCH ST 6TH FL                 820 N FRENCH ST                        DOVER DE 19903                         WILMINGTON DE 19801
WILMINGTON DE 19801                    WILMINGTON DE 19801                    DOSDOC_FTAX@STATE.DE.US                EMS@ELLIOTTGREENLEAF.COM
ATTORNEY.GENERAL@STATE.DE.US           FASNOTIFY@STATE.DE.US


000058P001-1450S-097                   000060P001-1450S-097                   000037P002-1450S-097                   000037P002-1450S-097
ELLIOTT GREENLEAF PC                   EVANS STARRETT PLC                     GREENLINE CDF SUBFUND XXIX LLC         GREENLINE CDF SUBFUND XXIX LLC
ERIC M SUTTY,ESQ                       K STEWART EVANS JR.,ESQ                NATHAN PERRY                           NATHAN PERRY
1105 N MARKET ST.,STE 1700             10201 FAIRFAX BLVD STE 525             1324 15TH ST                           1324 15TH ST
WILMINGTON DE 19801                    FAIRFAX VA 22030                       DENVER CO 80202                        DENVER CO 80202
JMS@ELLIOTTGREENLEAF.COM               STEWART@EVANSSTARRETT.COM              PATRICK.VAHEY@GREENLINEVENTURES.COM    NPERRY@GREENLINEVENTURES.COM




000027P001-1450S-097                   000047P001-1450S-097                   000065P001-1450S-097                   000061P002-1450S-097
GREENLINE CDF SUBFUND XXXIV LLC        HREADY                                 J C WHITE LAW GROUP PLLC               JAMES B MOLONEY,ESQ
PATRICK VAHEY PRESIDENT                NATINE RASTELI CEO                     JAMES C WHITE,ESQ                      118 AMBER ST
1324 15TH ST                           9871 SW 66TH ST                        100 EUROPA DRIVE STE 401               BEACH HAVEN NJ 08008
DENVER CO 80202                        MIAMI FL 33173                         CHAPEL HILL NC 27517                   MOLONEYWBC@CS.COM
PATRICK.VAHEY@GREENLINEVENTURES.COM    NADINE@HREADYNOW.COM                   JWHITE@JCWHITELAW.COM




000024P002-1450S-097                   000033P001-1450S-097                   000025P002-1450S-097                   000064P001-1450S-097
KHT KLAUSNER HOLZ THURINGEN GMBH       KLAUSNER HOLZ SACHSEN GMBH             KLAUSNER TRADING INTERNATIONAL GMBH    KLEHR HARRISON HARVEY BRANZBURG LLP
MICHAEL ALMBERGER GESCHAFTSFUHRUNG     MICHAEL ALMBERGER GESCHAFTSFUHRUNG     MICHAEL ALMBERGER GESCHAFTSFUHRUNG     DOMENIC E PACITTI;RICHARD M BECK
AM NEUGRUND 39                         AM NEUGRUND 39                         BAHNHOFSTRABE 13                       919 MARKET ST.,STE 1000
KIEFERSFELDEN 83088                    KIEFERSFELDEN 83088                    OBERNDORF IN TIROL T 6372              WILMINGTON DE 19801
GERMANY                                GERMANY                                AUSTRIA                                DPACITTI@KLEHR.COM
MICHAEL.ALMBERGER@KLAUSNER-GROUP.COM   MICHAEL.ALMBERGER@KLAUSNER-GROUP.COM   MICHAEL.ALMBERGER@KLAUSNER-GROUP.COM


000064P001-1450S-097                   000059P001-1450S-097                   000042P002-1450S-097                   000042P002-1450S-097
KLEHR HARRISON HARVEY BRANZBURG LLP    LAW OFFICE OF CURTIS A HEHN            LSAB PRODUKTION AB                     LSAB PRODUKTION AB
DOMENIC E PACITTI;RICHARD M BECK       CURTIS A HEHN                          ASA WALL CFO HANS EKHOLM CEO           ASA WALL CFO HANS EKHOLM CEO
919 MARKET ST.,STE 1000                1007 N ORANGE ST.,4TH FLOOR            REPSLAGAREGATAN 21                     REPSLAGAREGATAN 21
WILMINGTON DE 19801                    WILMINGTON DE 19801                    LAHOM 312 32                           LAHOM 312 32
RBECK@KLEHR.COM                        CURTISHEHN@COMCAST.NET                 SWEDEN                                 SWEDEN
                                                                              ASA.WALL@LSAB.SE                       HANS.EKHOLM@LSAB.SE
                                          Case 20-11518-KBO Doc 372 Filed 11/05/20 Page 5 of 7
                                                           Klausner Lumber Two LLC
                                                                Electronic Mail
                                                                 Exhibit Pages
Page # : 2 of 2                                                                                                                       10/29/2020 05:50:51 PM
000054P001-1450S-097                    000026P002-1450S-097                  000051P001-1450S-097                        000006P001-1450S-097
LSAB SVERIGE FORSALNING AB              MAHILD DRYING TECHNOLOGIES GMBH       MSC INDUSTRIAL SUPPLY                       OFFICE OF THE US TRUSTEE
ASA WALL                                MEISENWEG 1                           ERIK GERSHWIND PRESIDENT AND CEO            ROSA SIERRA
SVINOHED 415 776                        NURTINGEN 72622                       525 HARBOUR PL DR                           844 KING ST
415 LANGSHYTTAN                         GERMANY                               DAVIDSON NC 28036                           STE 2207
SWEDEN                                  INFO@MAHILD.COM                       GERSHWINDE@MSCDIRECT.COM                    WILMINGTON DE 19801
ASA.WALL@LSAB.SE                                                                                                          ROSA.SIERRA@USDOJ.GOV


000021P001-1450S-097                    000023P001-1450S-097                  000044P001-1450S-097                        000044P001-1450S-097
PARKER POE ADAMS & BERNSTEIN LLP        PIEDMONT NATURAL GAS                  R AND R BETH GMBH                           R AND R BETH GMBH
BRIAN D DARER,ESQ                       THOMAS E SKAINS CEO                   GEWERBEGEBIET UNTERLEMITZ 7                 GEWERBEGEBIET UNTERLEMITZ 7
PNC PLAZA                               PO BOX 660920                         BAD LOBENSTEIN 7356                         BAD LOBENSTEIN 7356
301 FAYETTEVILLE ST.,STE 1400           DALLAS TX 75266-0920                  GERMANY                                     GERMANY
RALEIGH NC 27601                        GASSERVICES@PIEDMONTNG.COM            INFO@RR-BETH.COM                            OFFICEUSA@RR-BETH.COM
BRIANDARER@PARKERPOE.COM


000039P001-1450S-097                    000052P001-1450S-097                  000019P001-1450S-097                        000020P001-1450S-097
RAYEN INTEC GMBH                        SAUL EWING ARNSTEIN & LEHR LLP        SECURITIES AND EXCHANGE COMMISSION          SECURITIES AND EXCHANGE COMMISSION
AM HOHEN UFER 4                         STEVEN C REINGOLD                     SEC OF THE TREASURY OFFICE OF GEN COUNSEL   PHIL OFC BANKRUPTCY DEPT
SAALFED 7318                            131 DARTMOUTH ST.                     100 F ST NE                                 ONE PENN CTR
GERMANY                                 BOSTON MA 02116                       WASHINGTON DC 20549                         1617 JFK BLVD STE 520
INFO@RAYEN-INTEC.DE                     STEVEN.REINGOLD@SAUL.COM              SECBANKRUPTCY@SEC.GOV                       PHILADELPHIA PA 19103
                                                                                                                          SECBANKRUPTCY@SEC.GOV


000040P001-1450S-097                    000008P001-1450S-097                  000028P002-1450S-097                        000028P002-1450S-097
TKM GMBH                                US ATTORNEY FOR DELAWARE              VSC FIRE AND SECURITY INC 1                 VSC FIRE AND SECURITY INC 1
IN DER FLEUTE 18                        CHARLES OBERLY ELLEN SLIGHTS          FRITZ A MEHLER                              FRITZ A MEHLER
REMSCHEID 42897                         1313 NORTH MARKET ST                  10343-B KINGS ACRES RD                      10343-B KINGS ACRES RD
GERMANY                                 WILMINGTON DE 19801                   ASHLAND VA 23005                            ASHLAND VA 23005
INFO@TKMGROUP.COM                       USADE.ECFBANKRUPTCY@USDOJ.GOV         CONTACT@FIREPROTECTIONRICHMOND.COM          FMEHLER@VSCFIRE.COM




000030P001-1450S-097                    000022P001-1450S-097                  000022P001-1450S-097                        000022P001-1450S-097
WELLS FARGO EQUIPMENT FINANCE INC       YOUNG CONAWAY STARGATT & TAYLOR LLP   YOUNG CONAWAY STARGATT & TAYLOR LLP         YOUNG CONAWAY STARGATT & TAYLOR LLP
PATRICK VAHEY PRESIDENT JIM HERON SVP   JOSEPH M BARRY; SHANE M REIL          JOSEPH M BARRY; SHANE M REIL                JOSEPH M BARRY; SHANE M REIL
733 MARQUETTE AVE                       RODNEY SQUARE                         RODNEY SQUARE                               RODNEY SQUARE
STE 700                                 1000 NORTH KING ST                    1000 NORTH KING ST                          1000 NORTH KING ST
MINNEAPOLIS MN 55402                    WILMINGTON DE 19801                   WILMINGTON DE 19801                         WILMINGTON DE 19801
PATRICK.VAHEY@GREENLINEVENTURES.COM     BANKFILINGS@YCST.COM                  JBARRY@YCST.COM                             SREIL@YCST.COM




               Records Printed :        44
Case 20-11518-KBO   Doc 372   Filed 11/05/20   Page 6 of 7




                     EXHIBIT 2
                                            Case 20-11518-KBO                 Doc 372   Filed 11/05/20            Page 7 of 7
                                                                          Klausner Lumber Two LLC
                                                                                Exhibit Page

Page # : 1 of 1                                                                                                                              10/29/2020 05:50:31 PM
000048P001-1450S-097                      000016P001-1450S-097                          000038P001-1450S-097                     000009P001-1450S-097
AA ELECTRIC SE INC                        ARIZONA ATTORNEY GENERAL'S OFFICE             D AND T PROCESS OPTMIZATION              DELAWARE SECRETARY OF STATE
GREG PETERSON VP OPERATIONS               PO BOX 6123                                   2987 STALLINGS RD                        DIVISION OF CORPORATIONS
2011 S COMBEE RD                          MD 7611                                       VALDOSTA GA 31605                        401 FEDERAL ST STE 4
LAKELAND FL 33801                         PHOENIX AZ 85005-6123                                                                  DOVER DE 19901




000010P001-1450S-097                      000029P001-1450S-097                          000012P001-1450S-097                     000036P001-1450S-097
DELAWARE STATE TREASURY                   ELEKTRO FISHER USA LP                         FRANCHISE TAX BOARD                      GREGORY POOLE EQUIPMENT CO
BANKRUPTCY DEPT                           1900 INTERNATIONAL PK DR                      BANKRUPTCY SECTION MSA340                KATHY MORRIS CFO
820 SILVER LAKE BLVD                      BIRMINGHAM AL 35243                           PO BOX 2952                              4807 BERYL RD
STE 100                                                                                 SACRAMENTO CA 95812-2952                 CHARLOTTE NC 27606
DOVER DE 19904



000035P001-1450S-097                      000034P001-1450S-097                          000004P001-1450S-097                     000005P001-1450S-097
HALIFAX ELECTRIC MEMBERSHIP CORP          HARRY HOUSE SECURITY SVC                      INTERNAL REVENUE SVC                     INTERNAL REVENUE SVC
ARMSTRONG LAW PLLC                        HARRY ALLEN HOUSE III                         CENTRALIZED INSOLVENCY OPERATION         CENTRALIZED INSOLVENCY OPERATION
H LAWRENCE ARMSTRONG JR                   PO BOX 1269                                   PO BOX 7346                              2970 MARKET ST
119 WHITFIELD ST                          ROANOKE RAPIDS NC 27870                       PHILADELPHIA PA 19101-7346               MAIL STOP 5 Q30 133
PO BOX 187                                                                                                                       PHILADELPHIA PA 19104-5016
ENFIELD NC 27823


000031P001-1450S-097                      000032P001-1450S-097                          000013P001-1450S-097                     000006P001-1450S-097
K AND L GATES LLP                         KUEHNE AND NAGEL                              MICHIGAN DEPT OF TREASURY, TAX POL DIV   OFFICE OF THE US TRUSTEE
JAMES SEGERHAHL MANAGING PARTNER          MARKUS BLANKAGRAFF CFO                        LITIGATION LIAISON                       ROSA SIERRA
200 SOUTH BISCAYNE BLVD                   PO BOX 7247 LOCKBOX 7992                      430 WEST ALLEGAN ST                      844 KING ST
STE 3900                                  PHILADELPHIA PA 19170                         2ND FL AUSTIN BLDG                       STE 2207
MIAMI FL 33131                                                                          LANSING MI 48922                         WILMINGTON DE 19801



000049P001-1450S-097                      000050P001-1450S-097                          000018P001-1450S-097                     000015P001-1450S-097
OHANA TREE HOLDINGS                       REA ELEKTRONIK INC                            SECURITIES AND EXCHANGE COMMISSION       SOCIAL SECURITY ADMINISTRATION
5702 PLANK RD                             RAY TURCHI PRESIDENT                          NY REG OFFICE BANKRUPTCY DEPT            OFFICE OF THE GEN COUNSEL REGION 3
DILLWYN VA 23936                          7307 YOUNG DR                                 BROOKFIELD PL                            300 SPRING GDN ST
                                          STE B                                         200 VESEY ST STE 400                     PHILADELPHIA PA 19123
                                          BEDFORD OH 44146                              NEW YORK NY 10281-1022



000045P001-1450S-097                      000046P001-1450S-097                          000041P001-1450S-097                     000014P001-1450S-097
SOUTHEAST INDUSTRIAL EQUIPMENT INC        SUNBELT RENTALS INC                           UHC PREMIUM BILLING UNITED HEALTHCARE    US EPA REG 3
ROBERT DUNLAP CFO                         ROD SAMPLES CFO                               TOM ROOS CHIEF ACCOUNTING OFFICER        OFFICE OF REG COUNSEL
12200 STEELE CREEK RD                     2341 DEERFIELD DR                             PO BOX 94017                             1650 ARCH ST
CHARLOTTE NC 28273                        FORT MILL SC 29715                            PALATINE IL 60094-4017                   PHILADELPHIA PA 19103




         Records Printed :           24
